Citation Nr: 0933456	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  04-32 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred during a period of treatment at SouthCrest Hospital 
on November 17, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran had verified active duty service from September 
1948 to January 1951.  His DD Form 214 also shows that he had 
2 years, 7 months, and 15 days of service prior to September 
1948.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a 2004 decision by the VAMC in Muskogee, 
Oklahoma.  In March and November 2005, the Board remanded the 
case for additional development.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For 
the reasons set forth below, the appeal is again being 
REMANDED.  VA will notify the Veteran if further action is 
required on his part.


REMAND

When this case was remanded in November 2005, the Board 
requested, among other things, that the agency of original 
jurisdiction (AOJ) ask the Veterans Health Administration 
(VHA) to certify whether the Veteran received medical 
services under authority of 38 U.S.C. chapter 17 within the 
24-month period preceding his admission to SouthCrest 
Hospital on November 18, 2003.  The Board also requested that 
the AOJ arrange to have a physician review the record, 
including the Veteran's Combined Health Record (CHR) 
(formerly known as a Medical Administration Services (MAS) 
file), and prepare a written opinion with respect to the 
emergent nature of the treatment received at SouthCrest 
Hospital and the availability of VA or other Federal 
facilities.  If the benefit sought remained denied, the AOJ 
was to provide a supplemental statement of the case (SSOC) to 
the Veteran and his representative that contained, among 
other things, a citation to, and summary of, 38 C.F.R. 
§§ 17.1001 and 17.1002.

Unfortunately, the requested development has not been 
completed.  Although the record on appeal now indicates that 
the Veteran was enrolled in the VA health care system and 
received VA care prior to November 18, 2003, the record does 
not specifically reflect whether he received medical services 
under authority of 38 U.S.C. chapter 17 within the 24-month 
period preceding his admission to SouthCrest Hospital on 
November 18, 2003.  No medical opinion was obtained, as was 
requested in the remand, and the SSOC subsequently issued in 
July 2009 contains no citation to, or summary of, 38 C.F.R. 
§§ 17.1001 and 17.1002.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given the Court's holdings on the 
matter, and the fact that the development sought in this case 
has not been fully completed, the Board has no choice but to 
return this case to the AOJ.  A remand is required.  
38 C.F.R. § 19.9 (2008).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask VHA to certify whether the Veteran 
received medical services under authority of 
38 U.S.C. chapter 17 within the 24-month 
period preceding his admission to SouthCrest 
Hospital on November 18, 2003.  The response 
received should be associated with the record 
on appeal.

2.  If VHA indicates that the Veteran 
received medical services under authority of 
38 U.S.C. chapter 17 within the 24-month 
period preceding his admission to SouthCrest 
Hospital on November 18, 2003, make efforts 
to obtain the records of that treatment, 
following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence obtained, if 
any, should be associated with the record on 
appeal.

3.  After all of the foregoing development 
has been completed, arrange to have a 
physician review the record, including the 
Veteran's CHR, and prepare a written opinion 
separately addressing each of the following 
questions:

a.  Was the treatment the Veteran 
received at SouthCrest Hospital in 
November 2003 rendered in a medical 
emergency of such nature that delay 
would have been hazardous to his life 
or health?

b.  If the Veteran's admission to 
SouthCrest Hospital was for a medical 
emergency, when did the emergency 
end?  At what point in time, if any, 
could he have been transferred from 
SouthCrest Hospital to a VA medical 
facility for continuation of 
treatment?

c.  Were appropriate VA or other 
Federal facilities feasibly available 
for the Veteran's treatment?  Would 
an attempt to use such facilities 
beforehand, or to obtain prior 
authorization for the required 
services, have been reasonable, 
sound, wise, or practicable?  Is 
there any reason that services at VA 
or other Federal facilities, if 
sought, would have been refused?

The reviewing physician should explain the 
rationale for all opinions provided.

4.  Thereafter, take adjudicatory action on 
the Veteran's claim.  In so doing, first 
consider whether the Veteran is entitled to 
payment or reimbursement under the provisions 
of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  
If he is not, consider whether he is entitled 
under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§ 17.1002.  If the benefit sought remains 
denied, provide an SSOC to the Veteran and 
his representative.  The SSOC should contain, 
among other things, a citation to, and 
summary of, 38 C.F.R. §§ 17.1001 and 17.1002.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



	                  
_________________________________________________
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

